Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8, 10, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rittweger (DE 102010017010 A1).
Regarding claim 1, Rittweger teaches a tire (Para. [0026]) comprising a tread portion with grooves extending in a tire axial direction (Fig. 1, Ref, Num. 3) and each groove comprising an opening formed on the tread surface (Fig. 2, Ref. Num. S), a minimum portion located inwardly in a tire radial direction of the opening and having a groove width being locally minimum (Fig. 2, Ref. Num. 5, 6), and a maximum portion located inwardly in the tire radially direction of the minimum portion and having a groove width being locally maximum (Fig. 2, Ref. Num. 7).
Regarding claim 3, Rittweger teaches a tire wherein a groove width of the groove opening is greater than the groove width of the maximum portion (Fig. 2, Ref. Num. S, 7).

Regarding claim 5, Rittweger teaches a tire wherein a minimum distance between the minimum portion and the opening (Fig. 2, Ref. Num. h1) is smaller than a minimum distance between the maximum portion and a groove bottom portion (Fig. 2, Ref. Num. h3).
Regarding claim 6, Rittweger teaches a tire wherein a minimum distance between the minimum portion and the opening (Fig. 2, Ref. Num. h1) is equal to or less than 40% of a minimum distance between the opening and a groove bottom portion (Fig. 2, Ref. Num. Pt).
Regarding claim 8, Rittweger teaches a tire wherein a region from the opening to the minimum portion of each groove is formed by a pair of inclined surfaces inclined with respect to the tire radial direction (Fig. 2, Ref. Num. S).
Regarding claim 10, Rittweger teaches a tire wherein the pair of inclined surfaces is a curved surface (Fig. 2, Ref. Num. S)
Regarding claim 15, Rittweger teaches a tire wherein the pair of inclined surfaces consists of a curved surface that protrudes outwards in the tire radial direction (Fig. 2, Ref. Num. S)
Regarding claim 16, Rittweger teaches a tire wherein the region has a groove width decreasing continuously from the opening to the minimum portion of each groove (Fig. 2. Ref. Num. S).
Regarding claim 17, Rittweger teaches a tire wherein a region from the minimum portion to the maximum portion has a groove width increasing continuously from the minimum portion (Fig. 2, Ref. Num. 5, 6) to the maximum portion (Fig. 2, Ref. Num. 7).
Claims 1, 2, 6, 8, 9, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonnet et al (US 2018/0312006).

Regarding claim 2, Bonnet teaches a tire wherein each groove comprises a groove bottom portion located innermost in the tire radial direction (Fig. 4d), and a minimum distance in the tire radial direction between the minimum portion and the maximum portion is greater than a minimum distance in the tire radial direction between the maximum portion and the groove bottom portion (Fig. 4d).
Regarding claim 6, Bonnet teaches a tire wherein a minimum distance in the tire radial direction between the minimum portion and the opening is equal to or less than 40% of a minimum distance in the tire radial direction between the opening and a groove bottom portion (Fig. 4d).
Regarding claim 8, Bonnet teaches a tire wherein a region from the opening to the minimum portion of each groove is formed by a pair of inclined surfaces inclined with respect to the tire radial direction (Fig. 4d).
Regarding claim 9, Bonnet teaches a tire wherein the pair of inclined surfaces is one or more planes (Fig. 4d).
Regarding claim 12, Bonnet teaches a tire wherein each groove is a lateral groove in communication with a tread edge of the tread portion (Fig. 1, Ref. Num. 24).
Regarding claim 14, Bonnet teaches a tire wherein the pair of inclined surfaces consists of two planes (Fig. 4d).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-9, 13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi (US 2017/0190220) in view of Park (KR 20130050014 A).
Regarding claim 1, Ishibashi teaches a tire (Para. [0038]) comprising a tread portion (Para. [0038]) provided with grooves extending in a tire axial direction (Fig. 1, Ref. Num. 40) and each groove comprises and opening on the tread surface (Fig. 1, Ref. Num. 40). However, Ishibashi does not teach a minimum portion located inwardly of the opening or a maximum portion located inwardly of the minimum portion and the groove opening.
In an analogous art, Park shows a tire (Para. [0011]) provided with grooves where each groove comprises an opening formed on the tread surface (Fig. 3), a minimum portion located inwardly in a tire radial direction of the opening and having a groove width being locally minimum (Fig. 3), and a maximum portion located inwardly in the tire radial direction of the minimum portion and having a 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ishibashi with Park to add an elliptical section to the cross-section of the axial grooves. This modification will help more fluid flow into the groove when driving on a wet road surface which will improve the handling and draining function of the tire (Park Machine Translation, Para. [0017]). 
Regarding claim 7, Park shows that each groove comprises a groove bottom portion located innermost in the tire radial direction (Fig. 3, Ref. Num. 1). Park also shows that the groove bottom portion is located on the center of a curved surface protruding inward in the tire radial direction (Fig. 3, Ref. Num. 1).
Regarding claim 8, Park shows that a region from the opening to the minimum portion of each groove is formed by a pair of inclined surfaces inclined with respect to the tire radial direction (Fig. 3, Ref. Num. 2).
Regarding claim 9, Park shows that the pair of inclined surfaces is one or more planes (Fig. 3, Ref. Num. 2).
Regarding claim 13, Park shows that the pair of inclined surfaces each consists of a single plane (Fig. 3, Ref. Num. 2).
Regarding claim 16, Park shows a tire wherein the region has a groove width decreasing continuously in the tire radial direction from the opening to the minimum portion (Fig. 3. Ref. Num. 2)
Regarding claim 17, Park shows a tire wherein a region from the minimum portion to the maximum portion has a groove width increasing continuously in the tire radial direction from the minimum portion to the maximum portion (Fig. 3, Ref. Num. 2, L1).
Regarding 18 and 19, Park shows a tire wherein a groove width of each groove varies continuously from the opening to a groove bottom portion (Fig. 3, Ref. Num. 1, 2).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rittweger (DE 102010017010 A1) as applied to claims 1 and 8 above, and further in view of Sato (US 2017/0136827 A1).
Regarding claim 11, Rittweger shows a tire wherein the pair of inclined surfaces includes a curved surface (Fig. 2, Ref. Num. S), but it does not show that the pair of inclined surfaces also includes one or more planes. 
In an analogous art, Sato shows a tire (Para. [0036]) that has the leading side of a lateral groove being formed with two planes creating an inclined surface (Fig. 8, Ref. Num. 22, 23). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Rittweger with Sato in order to add an inclined surface of two planes on the leading side of a lateral groove. This modification will smooth water flow through the lateral groove which will enhance the draining property (Sato, Para. [0048]). When this inclined surface modification is added to the leading edge of the lateral grooves in Rittweger, one of ordinary skill in the art would realize that this results in a pair of inclined surfaces including one or more planes and a curved surface (Sato, Fig. 8, Ref. Num. 22, 23; Rittweger, Fig. 2, Ref. Num. S).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ishihara (US 2020/0307322 A1) shows a lateral groove with a cross-section that fulfills the claim requirements while the groove is contacted with the ground. 
Himuro (JP 2003159911 A) shows lateral grooves with an enlarged bottom and inclined planes on one side of the opening. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664.  The examiner can normally be reached on M-F 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on (571)270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        





/ROBERT C DYE/Primary Examiner, Art Unit 1749